Appeal by defendant from a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered June 11, 1979, upon resentence, convicting him of grand larceny in the third degree and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence. Judgment affirmed. Since the defendant did not seek to withdraw his plea of guilty prior to, or at the time of, sentencing, he failed as a matter of law to preserve his claim that his allocution at the time of his plea was insufficient (see People v Pascole, 48 NY2d 997; People v Bell, 47 NY2d 839; People v Warren, 47 NY2d 740; People v Blake, 88 AD2d 962; People v McKenzie, 88 AD2d 646). In any event, we have reviewed the minutes of the defendant’s plea allocution and find that the allocution was sufficient to establish the elements of the crimes in question (see People v Blake, supra). Moreover, the plea was neither unfair nor inappropriate, and the defendant received a favorable bargain (see People v McKenzie, supra). Titone, J. P., Lazer, Gibbons and Thompson, JJ., concur.